Citation Nr: 1616549	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  10-21 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 60 percent for status post transurethral resection of a bladder tumor with recurrent urinary tract infections (bladder disability).

2.  Entitlement to service connection for bilateral inguinal hernias.  


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1973 to March 1977, from May 1979 to April 1989, and from September 1989 to June 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  These matters were remanded by the Board in November 2012, February 2014, and October 2014.  

The Veteran testified at two separate hearings in support of his claims, initially in February 2011 and more recently in November 2015, before two of the undersigned Veterans Law Judges (VLJ).  Transcripts of the hearings are of record.  A VLJ who conducts a hearing must participate in making the final determination of the claim involved.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  By law, appeals may be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a) (West 2014).  Thus, when a veteran has had a hearing before two separate VLJs covering one or more of the same claims on appeal, a third VLJ is assigned to participate in a panel decision with respect to those claims.  Accordingly, a third VLJ has been assigned to participate in a panel decision in this case.  In a February 2016 letter, the Veteran was offered the opportunity to testify at another hearing before the third VLJ in accordance with Arneson v. Shinseki, 24 Vet. App. 379 (2011), which held that, under 38 C.F.R. 
§ 20.707, a veteran has the right to a hearing before all three VLJs involved in the panel decision.  The Veteran did not respond to the letter and, as such, his right to a third hearing is waived.  Accordingly, the Board may proceed with appellate review of the claims.

The Board referred the issues of whether the RO committed clear and unmistakable (CUE) error in not assigning compensable ratings for bilateral knee disabilities in a July 1977 rating decision; entitlement to increased disability ratings for service-connected bilateral knee disabilities; and entitlement to service connection for an acquired psychiatric disorder, to include depression, in the October 2014 remand, but they have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board notes that the issue of CUE and entitlement to an increased disability rating for bilateral knee disabilities were also referred in November 2012 and February 2014.  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to service connection for bilateral inguinal hernias is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Throughout the period on appeal, the Veteran's bladder disability was manifested by voiding dysfunction with the wearing of absorbent materials which must be changed more than four times per day and frequent urinary tract infections; there was no evidence of kidney dysfunction.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 60 percent for a bladder disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.21, 4.115a, 4.115b, Diagnostic Code 7512 (2015).   


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2015).  December 2008 and March 2010 letters satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

With respect to the duty to assist, the Veteran's service treatment records, private treatment records, VA examination reports, and lay evidence are associated with the record.  The Veteran has also undergone multiple VA examinations in connection with the claim decided herein.  The VA examiners reviewed the medical evidence and lay statements and performed physical examinations.  Further, taken together, the examination reports provide sufficient information to rate the service-connected disability on appeal.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  The Board notes that in a March 2013 statement the Veteran expressed a belief that the December 2012 VA examination was inadequate and that the examiner only asked him questions.  However, upon review of the examination report, the Board does not find anything to suggest that the examination was cursory or inadequate.  The December 2012 examination report addresses the appropriate rating criteria and is consistent with the contemporaneous medical evidence and the Veteran's objective reports of his symptoms, including his reports of frequent urinary tract infections and the wearing of absorbent materials.  As such, the Board finds the examinations of record to be sufficient and adequate for rating purposes.  

Additionally, the Board finds that there has been substantial compliance with the Board's prior remand directives with respect to the issue decided herein.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that the February 2014 remand directed the RO to provide the Veteran with the opportunity to submit a release for records from Touro Infirmary Hospital.  Upon remand, the RO sent the Veteran a letter in February 2014 directing him to complete the release and return it so that any outstanding records could be obtained.  The Veteran did not respond to the letter, and a Supplemental Statement of the Case (SSOC) noting that fact was prepared in June 2014.  The Veteran responded to the SSOC in June 2014 noting that he had never received the February 2014 letter and release, and enclosing records from Touro Hospital.  The Board notes that there is no indication that the February 2014 letter was returned undeliverable.  Given that the Veteran was put on notice of the fact that the records were not obtained in the June 2014 SSOC, and he responded with copies of at least some of the records at issue, the Board finds substantial compliance with the February 2014 remand directives, and finds that Veteran is not prejudiced by a decision at this time.  See Stegall, 11 Vet. App. 268 (1998).  
In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the two hearings, the VLJs noted the elements that were lacking to substantiate the claim of entitlement to an increased disability rating for a bladder disability.  The VLJs asked questions to ascertain the current level of the Veteran's service-connected disability.  The hearings focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he understood the elements necessary to substantiate his claim.  Therefore, the Board finds that, consistent with Bryant, the VLJs complied with the duties set forth in 
38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any additional evidence relevant to the issue is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 483 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided herein.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's bladder disability is rated as 60 percent disabling under Diagnostic Code 7512 throughout the period on appeal.  The Board notes that the Veteran's bladder disability has also resulted in erectile dysfunction which is separately service connected and rated.  As that issue is not on appeal, erectile dysfunction is not discussed herein.

Under Diagnostic Code 7512, which addresses chronic cystitis, manifestations of the disability are to be rated based on voiding dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7512.  

Under 38 C.F.R. § 4.115a, voiding dysfunction is rated with regard to urine leakage, frequency, or obstructive voiding.  

Continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the wearing of absorbent materials which must be changed less than two times per day warrants a 20 percent rating.  The need to wear absorbent materials which must be changed two to four times per day warrants a 40 percent rating.  The use of an appliance or wearing of absorbent materials which must be changed more than four times per day warrants a 60 percent rating.  

Urinary frequency with a daytime voiding interval between two and three hours or awakening to void two times per night warrants a 10 percent rating.  A daytime voiding interval between one and two hours or awakening to void three to four times per night warrants a 20 percent rating.  A daytime voiding interval of less than one hour or awakening to void five or more times per night warrants a 40 percent rating.  Id.

Obstructive voiding symptomatology with marked obstructive symptomatology with any one or combination of: post void residuals greater than 150 cc, a markedly diminished peak flow rate of less than 10 cc/sec, recurrent urinary tract infections secondary to obstruction, or stricture disease requiring periodic dilatation every two to three months, warrants a 10 percent rating.  Urinary retention requiring intermittent or continuous catheterization warrants a 30 percent rating.  Id.

Urinary tract infection where the evidence shows recurrent symptomatic infection requiring drainage and frequent hospitalization (greater than two times per year) and/or requiring continuous intensive management warrants a 30 percent rating.  Id.

60 percent is the highest disability rating available for any form of voiding dysfunction.  Higher disability ratings of 80 and 100 percent are, however, available in cases involving renal dysfunction.  See 38 C.F.R. § 4.115a.  As there is no evidence or allegation of renal dysfunction in this case, those rating criteria will not be discussed.

The RO received the Veteran's claim for an increased disability rating for his bladder disability in June 2008, and, as such, the rating period for consideration on appeal is from June 2007.  38 C.F.R. § 3.400 (2015).  

The Veteran underwent VA examination in connection with his bladder disability in November 2007.  He reported urinating roughly six times per day at intervals of three hours, and five times per night at intervals of one hour.  He did not report problems starting urination, and he was noted to have urinary incontinence requiring a change in pad as often as five times per day.  The examiner stated that the Veteran did not require an appliance to urinate, and did not experience weakness, fatigue, loss of appetite, weight loss, limitation of exertion, renal colic, or bladder stones.  The Veteran did report frequent urinary tract infections, and had required urinary dilation once in the past month.

The Veteran again underwent VA examination in January 2009.  He reported having to change his underwear four or more times per day as a result of incontinence.  He asserted that he had to urinate at least three times per night.  Urethral stricture was noted, but there was no evidence of lethargy, weakness, anorexia, weight loss or gain, hematuria, or dysuria.  The examiner reported that the Veteran had a forceful urinary stream.  The Veteran did not require the use of a catheter, and his creatinine, BUN, albumin, and electrolytes were noted to be within normal limits.  He reported requiring dilations on a yearly basis.

The Veteran most recently underwent VA examination in December 2012.  He again reported urinary leakage requiring the use of absorbent materials which had to be changed two to four times per day.  He had a daytime voiding interval of one to two hours, and nighttime awakening to void five or more times per night.  He did not require the use of an appliance to urinate, and there was no evidence of obstructed voiding.  The examiner noted recurrent symptomatic bladder or urethral infections. 

Throughout the period on appeal, the Veteran's treatment records reflect symptoms similar to those noted upon VA examination.  The records demonstrate that he underwent cystoscopy and dilation of urethral strictures on at least three occasions, in September 2007, July 2009, and February 2014.  During his February 2011 and June 2015 hearings he reported constant leakage and changing his absorbent materials or underwear as much as five times per day.  He also reported frequent urination during the day and waking to void several times per night.  The record reflects frequent treatment for recurring urinary tract infections.  

Upon review, the Board finds that a disability rating in excess of 60 percent for the Veteran's bladder disability is not warranted at any point during the period on appeal.  60 percent is the highest schedular rating available for disabilities manifested by voiding dysfunction.  The Veteran's disability has been rated based on urine leakage; the highest available ratings for voiding dysfunction under the criteria for urinary frequency and obstructed voiding are 40 percent and 30 percent, respectively.  Higher disability ratings may be warranted in cases involving renal dysfunction; however, in this case the evidence does not demonstrate, nor does the Veteran allege, that his bladder disability is manifested by any renal dysfunction.  The Board has considered the medical evidence and the Veteran's competent lay statements but, as the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Extraschedular Consideration

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. 
§ 3.321(b)(1) (2015).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the disability ratings assigned herein inadequate. The Veteran's bladder disability is evaluated as a genitourinary disability, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. §§  4.115a, 4.115b, Diagnostic Code 7512.  Ratings in excess of that assigned are provided for manifestations of this disability involving renal dysfunction, but as described above, those symptoms are not present for the period on appeal.  Here, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's bladder disability during the period on appeal.  Specifically, the Veteran has complained of voiding dysfunction which is contemplated by the rating schedule.  There are no other symptoms claimed.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule, and no extraschedular referral is required. 

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Total Disability Rating Based on Individual Unemployability Due to Service-Connected Disability (TDIU) 

The Court has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  Here, the Veteran is in receipt of a TDIU throughout the period on appeal.  Accordingly, the Board concludes that consideration of entitlement to a TDIU is moot.

ORDER

Entitlement to a disability rating in excess of 60 percent for a bladder disability is denied.  


REMAND

The Veteran asserts that his bilateral inguinal hernias, or residuals thereof, are either directly related to his active duty service or are caused by or aggravated by his service-connected bladder disability.  The record reflects that the Veteran underwent VA examination in connection with this claim in December 2012.  However, upon review, the Board finds the examination and opinion to be inadequate for purposes of determining service connection.  With respect to the theory of direct service connection, the examiner opined that the Veteran's bilateral inguinal hernias less likely than not began in or were the result of his active duty service, to include as due exposure to mustard gas or x-ray dye.  The examiner noted that the environmental causes were unlikely because hernias are a mechanical problem. However, no rationale was provided as to why the hernias were not otherwise related to active duty, to include as due to heavy lifting as reported by the Veteran.  The examiner also opined that the Veteran's bilateral inguinal hernias were not related to or aggravated by his genitourinary complaints or history, as there is no relationship between hernias and recurrent urinary infections, bladder tumors, or erectile dysfunction.  However, the examiner did not provide sufficient rationale, or address the Veteran's contentions that frequent scoping or straining to urinate due to his bladder disability have caused or aggravated his hernias.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from whether it is factually accurate, fully articulated, and has sound reasoning for the conclusion).  

Accordingly, the Board finds remand is warranted in order to obtain an additional VA examination and opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Upon remand, the Veteran should also be provided with the opportunity to submit any outstanding private treatment records related to his bilateral inguinal hernias.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record any outstanding treatment records from any private care providers identified by the Veteran.  All actions to obtain such records should be fully documented in the claims file.  The RO must make two attempts to obtain any private records identified, unless the first attempt demonstrates that further attempts would be futile.

If private records are identified, but not obtained, the RO must notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

2.  Schedule the Veteran for a VA examination to determine the current nature and etiology of his bilateral inguinal hernias.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the Veteran's service treatment records, private treatment records, VA examination reports, and with consideration of the Veteran's lay statements regarding his symptoms, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that his bilateral inguinal hernias began in service, were caused by service, or are otherwise related to service, to include as due to heavy lifting as reported by the Veteran.  

If the above opinion is negative, then the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's bilateral inguinal hernias were caused or aggravated by the Veteran's service-connected bladder disability or treatment thereof, to include as due to any surgeries and or as due to any difficulty urinating.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

3.  After all development has been completed, re-adjudicate the claim of entitlement to service connection for bilateral inguinal hernias.  If the benefit sought on appeal is not granted to the fullest extent, issue the Veteran a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



			
     ROBERT C. SCHARNBERGER		             S. S. TOTH
	             Veterans Law Judge                                      Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals



	                         __________________________________________
NATHAN KROES
	Veterans Law Judge
Board of Veterans' Appeals




Department of Veterans Affairs


